McBRIDE, Judge.
Plaintiff brought this suit personally against the general manager (husband) and the liquidator (wife) of a corporation known as Commercial Iron and Metal Company for a substantial sum due plaintiff for merchandise sold to and delivered to the corporation which had been in liquidation for some 13 years. Plaintiff alleged that notwithstanding the corporation was in liquidation the defendants carried on its business as a going concern and they are liable for the amount of plaintiff’s claim for the reason the merchandise sold to the corporation was used by them for their own benefit and advantage. Plaintiff recovered judgment against both defendants in solido. Nathan Lomm appealed on his individual behalf and also, as her curator, on behalf of his wife who was under interdiction.
When the appeal first came before us for argument in 1966, it developed that Mrs. Lomm had departed this life after her appeal had been taken and her succession representative had not been made a party appellant; therefore, the matter was tried by this court as to appellant Nathan Lomm only and we affirmed the judgment against him.
*81Subsequently, Nathan Lomm, as his wife’s testamentary executor, was made a party appellant in these proceedings in her place and stead in accordance with the rules of this court.
The matter is now before us on the appeal taken on behalf of Mrs. Lomm.
There would be no good reason for discussing the issues involved for we have already done so in the previous opinion handed down by us. See 190 So.2d 125. Mrs. Lomm is liable unto plaintiff for the reason she failed in or neglected her duty to expeditiously wind up the affairs of Commercial Iron and Metals Company and carried forward the business on her own behalf, misusing or misapplying the corporation’s assets.
Therefore, the judgment appealed from is amended so as to run solidarily against Nathan Lomm, individually, and Nathan Lomm as executor of Mollie Redmann Lomm, and, as thus amended and in all other respects, the judgment is affirmed.
Amended and affirmed.